UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1873


SIMEON DE JESUS ESQUIVEL,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 3, 2012                   Decided:    April 26, 2012


Before DIAZ and    FLOYD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition dismissed in part, and denied in part by unpublished
per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, Terri J. Scadron, Assistant Director, Greg D. Mack,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Simeon De Jesus Esquivel, a native and citizen of El

Salvador,    petitions      for      review    of    an    order       of     the    Board    of

Immigration    Appeals      (“Board”)         dismissing        his        appeal    from    the

immigration judge’s order denying his application for special

rule    cancellation       of   removal       under      § 203     of       the     Nicaraguan

Adjustment and Central American Relief Act (“NACARA”) (Pub. L.

No. 105-100, 111 Stat. 2160), and denying his application for

asylum.     We dismiss in part and deny in part the petition for

review.

            Under § 203 of the NACARA, an El Salvadoran may be

eligible for special rule cancellation of removal if the alien

entered the United States on or before September 19, 1990, and

registered    for      benefits      pursuant       to    the   settlement           agreement

reached in American Baptist Churches v. Thornburgh, 760 F. Supp.

796 (N.D. Ca. 1991) (“ABC” benefits) on or before December 31,

1991.

            Under      NACARA     § 203(5)(C)(ii),             “[a]    determination         by

the    Attorney     General     as    to   whether        an    alien        satisfies       the

requirements      of    this    clause     (i)      is    final       and    shall     not   be

subject to review by any court.”                 See Ixcot v. Holder, 646 F.3d

1202,   1213-14     (9th    Cir.      2011)    (the       court       is    precluded       from

reviewing the agency’s factual determination that an immigrant

is ineligible for special rule cancellation of removal under

                                           2
NACARA § 203); Frech v. U.S. Attorney Gen., 491 F.3d 1277, 1280

(11th    Cir.       2007)       (“We     lack       jurisdiction        to        review       a

determination        as    to   whether      an    applicant’s       status       should       be

adjusted under NACARA.”).

               In   this   instance,         the   immigration       judge    found        that

Esquivel was not eligible for cancellation of removal under the

NACARA because he did not show that he entered the United States

on or before September 19, 1990.                    While we retain jurisdiction

to   review     constitutional         claims      and   questions      of    law,       see    8

U.S.C. § 1252(a)(2)(C), (D) (2006), Frech, 491 F.3d at 1280,

Esquivel’s claim is simply a challenge to the factual finding

and the Board’s review of that finding.                            He does not raise a

constitutional claim or a question of law.                             Because we lack

jurisdiction to review the finding that Esquivel did not show he

was eligible for relief under the NACARA, we dismiss in part the

petition for review.

               The Immigration and Nationality Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                                  8 U.S.C.

§    1158(a)    (2006).         The    INA    defines     a    refugee       as    a     person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                 8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution        involves      the     infliction          or    threat        of     death,

                                              3
torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds. . . .”                       Qiao Hua Li v. Gonzales, 405

F.3d   171,       177   (4th     Cir.      2005)      (internal       quotation          marks    and

citations omitted).

              An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see      8    C.F.R.    §     1208.13(a)          (2011),      and    can       establish

refugee status based on past persecution in his native country

on account of a protected ground.                             8 C.F.R. § 1208.13(b)(1)

(2011).     “An applicant who demonstrates that he was the subject

of past persecution is presumed to have a well-founded fear of

persecution.”           Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).        Without      regard          to   past        persecution,        an       alien    can

establish      a    well-founded           fear    of       persecution        on    a    protected

ground.       Id.       The well-founded fear standard contains both a

subjective and an objective component.                              The objective element

requires a showing of specific, concrete facts that would lead a

reasonable        person    in    like      circumstances           to   fear        persecution.

Gandziami-Mickhou          v.     Gonzales,           445    F.3d    351,      353       (4th    Cir.

2006).

              A    determination           regarding         eligibility        for      asylum    is

affirmed      if    supported         by    substantial         evidence        on    the    record

considered as a whole.                INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).       Administrative findings of fact are conclusive unless

                                                  4
any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                    Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation of the INA and any attendant regulations.”                                 Li

Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                            This

court    will      reverse   the    Board       only   if    “the     evidence    .   .   .

presented was so compelling that no reasonable factfinder could

fail    to    find     the   requisite      fear       of    persecution.”         Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

              We     conclude     that   substantial         evidence    supports     the

finding that Esquivel did not show that he was persecuted on

account of a protected ground or that he has a well-founded fear

of persecution on account of a protected ground.                        Esquivel based

his claim on his membership in a particular social group, his

family.      However, substantial evidence supports the finding that

he   failed     to    show   he    was   targeted       or    fears    being     targeted

because of his family relationships.                    This court recently noted

that opposition to gangs and resisting gang recruitment “is an

amorphous characteristic providing neither an adequate benchmark

for determining group membership nor embodying a concrete trait

that    would      readily   identify       a    person      as   possessing      such    a

characteristic.”         Zelaya v. Holder, 668 F.3d 159, 166 (4th Cir.

2012).       General lawlessness and violence without an appreciable

                                            5
different risk to the alien is insufficient to support an asylum

claim.    Singh v. INS, 134 F.3d 962, 967 (9th Cir. 1998).

               Accordingly, we dismiss in part and deny in part the

petition for review.          We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented    in   the

materials      before   the    court   and   argument   would   not   aid   the

decisional process.



                                                          DISMISSED IN PART;
                                                              DENIED IN PART




                                        6